DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201710179605.5, filed on March 23, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 23, 2019 and March 10, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claim 7 is objected to because of the following informalities:  The last word should be “format”, not “forma”..  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, 11, 17, 20 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, U.S. Patent Application Publication No. 20170041971 A1 (hereinafter Kim).

Regarding Claim 1, Kim discloses a data transmitting method (e.g., FIG. 1; ¶ [0470], D2D communication), the method comprising: 
selecting, by a first terminal, a time-frequency resource of a first category of Scheduling Assignment (SA) information (SA for D2D) from a set of time-frequency resources of SA information (e.g., FIG. 23, SA resource pool;  ¶ [0470] [0549]-[0551], the resource pool for transmission of the control information and/or the resource pool for transmission of the D2D direct communication data may be pre-configured or semi-statically set. The UE receives the set resource pool (time and frequency) and selects the resource for the D2D direct communication transmission from the resource pool (i.e., scheduling assignment (SA) pool for the direct communication data transmission (e.g., ¶ [0463])); and 
transmitting, by the first terminal, the first category of SA information over the time- frequency resource of the first category of SA information in a first physical-layer format (e.g., ¶ [0463], a physical sidelink control channel ( PSCCH) may be defined as a channel transmitting SA control information), and transmitting data associated with the first category of SA information in a second physical-layer format (e.g., ¶ [0463], physical sidelink shared channel ( PSSCH) may be defined as a channel transmitting D2D direct communication data), according to indication information in the first category of SA information (e.g., ¶ [0549]-[0551] [0552] [0554], based on the D2D resource pool (which includes a SA resource pool, a data resource pool, a discovery resource pool, etc.), UE may select SA and send the SA to another UE and then send D2D data to the another UE based on the SA), wherein the first category of SA information comprises the time-frequency resource indication information of the data associated with the first category of SA information (e.g., ¶ [0470] [0473], time and frequency information in SA pool).

Regarding Claim 7, Kim discloses all the limitations of the method according to claim 1.
Kim discloses wherein a piece of first category of SA information occupies one timeslot in the time domain, or a piece of first category of SA information occupies a plurality of symbols in the time domain (Kim: e.g., ¶ [0517], UE selects an individual signal transmission resource on its own in the pool (mode 2)), signal formats (for example, a number of symbols which each D2D signal takes in one subframe or a number of subframes used for D2D signal transmission);
the first physical-layer format is same as the second physical-layer format, wherein a time length occupied by a piece of first category of SA information in the first physical-layer format is same as a time length occupied by data associated with the first category of SA information in the second physical-layer format (Kim (e.g., ¶ [0517], each D2D transmission may take one subframe, with a particular number of symbols), and a transmission mode for a piece of first category of SA information in the first physical-layer format is same as a transmission mode for data associated with the first category of SA information in the second physical-layer format (Kim: e.g., ¶ [0517], mode 2 for transmission); or a piece of first category of SA information occupies one timeslot in the time domain (Kim: e.g., ¶ [0517], number of symbols which each D2D signal takes in one subframe).

Regarding Claim 11, Kim discloses a data receiving method (e.g., FIG. 1; ¶ [0470], D2D communication), comprising: detecting, by a second terminal blindly (e.g., ¶ [0095] [0096], blind decoding), a first category of Scheduling Assignment (SA) information transmitted by a first terminal in a first physical-layer format over a time-frequency resource of the first category of SA information (e.g., ¶ [0026] [0463] [0612], receive/decode SA control information over PSCCH); and detecting, by the second terminal, data associated with the first category of SA information, transmitted by the first terminal in a second physical-layer format (e.g., ¶ [0463], receive/decode D2D data over PSCCH), according to detected first category of SA information (e.g., ¶ [0549]-[0551] [0552] [0554], receive D2D data over resource that had been selected and sent after transmitter had selected SA resource to wherein the time-frequency resource of the first category of SA information is selected by the first terminal from a set of time-frequency resources of SA information (e.g., FIG. 23, SA resource pool;  ¶ [0470] [0549]-[0551], the resource pool for transmission of the control information and/or the resource pool for transmission of the D2D direct communication data may be pre-configured or semi-statically set. The UE receives the set resource pool (time and frequency) and selects the resource for the D2D direct communication transmission from the resource pool (i.e., scheduling assignment (SA) pool for the direct communication data transmission (e.g., ¶ [0463])), and the first category of SA information comprises time-frequency indication information of the data associated with the first category of SA information (e.g., ¶ [0470] [0473], time and frequency information in SA pool).  

Regarding Claim 17, Kim discloses all the limitations of the method according to claim 11.
The functional limitations of Claim 17 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 17.  

Regarding Claim 20, Kim discloses a terminal, comprising a memory configured to store a computer readable program, and a processor configured to execute the computer readable  program to perform the method of claim 1 (e.g., FIG. 25, UE1 3120 as the transmitting device in D2D communication 2410; FIG. 31, device (UE) 3120 with memory 3122, processor 3121 and RF unit 3123).


Regarding Claim 30, Kim discloses a terminal, comprising a memory configured to store a computer readable program, and a processor configured to execute the computer readable  program to perform the method of claim 1 (e.g., FIG. 25, UE1 3120 as the receiving device in D2D communication 2410; FIG. 31, device (UE) 3120 with memory 3122, processor 3121 and RF unit 3123).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6, 12-14, 16, 21-23, 32-33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Novlan et al, U.S. Patent Application Publication No. 20160295624 A1 (hereinafter Novlan).

Regarding Claim 2, Kim discloses all the limitations of the method according to claim 1.
Kim does not expressly disclose selecting, by the first terminal, a time-frequency resource of a second category of SA information from the set of time-frequency resources of SA information, and transmitting the second category of SA information in 
Novlan discloses further comprises: selecting, by the first terminal, a time-frequency resource of a second category of SA information from the set of time-frequency resources of SA information (e.g., ¶ [0096] [0098], SA resource pool for V2V communication, separate from SA pool for (conventional) D2D), and transmitting the second category of SA information in a third physical-layer format over the time-frequency resource of the second category of SA information (e.g., ¶ [0103] [0124], for V2V communication, may use new V2V control and data channels (i.e., different from channels used for D2D control and data), with shorter periods for control and data pools than supported for other traffic types (such as D2D)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of using SA resource pool for D2D communication, as disclosed by Kim, with the disclosure of using a different SA pool for V2V communication, as disclosed by Novlan. The motivation to combine would have been to support vehicle communication in a LTE system.

Regarding Claim 3, Kim in view of Novlan discloses all the limitations of the method according to claim 2.
Kim in view of Novlan discloses wherein the second category of SA information comprises indication information indicating whether data indicated by the second category of SA information shall be detected in the third physical-layer format (similar to D2D communication with D2D data resource selected based on 

Regarding Claim 4, Kim in view of Novlan discloses all the limitations of the method according to claim 2.
Kim in view of Novlan discloses wherein time-frequency resources of data indicated by a piece of second category of SA information comprise a time-frequency resource occupied by at least one piece of first category of SA information, and a time-frequency resource occupied by data associated with the at least one piece of first category of SA information (Novlan: e.g., ¶ [0105], while for D2D control (such as SA) and data transmissions utilize different messages and resource pools, some control and data information may be combined to reduce latency and improve a reliability of the transmission and reception).
 
Regarding Claim 6, Kim in view of Novlan discloses all the limitations of the method according to claim 4.
Kim in view of Novlan discloses wherein if time-frequency resources of data indicated by a piece of second category of SA information comprise time-frequency resources occupied by a plurality of pieces of first category of SA information, and time- frequency resources occupied by data associated with the plurality of pieces of first category of SA information (Novlan: e.g., ¶ [0105], while for D2D control (such as SA) and data transmissions utilize different messages and resource pools, some control and data information may be combined to reduce latency data of a same terminal, or data of different terminals is transmitted over the time-frequency resources occupied by the plurality of pieces of first category of SA information (Kim: e.g., ¶ [0549]-[0551] [0552] [0554], transmit data based on SA (i.e., first SA category)) (Novlan: e.g., ¶ [0103] [0124], use D2D control and data channels), and the time-frequency resources occupied by the data associated with the plurality of pieces of first category of SA information (Novlan: e.g., ¶ [0103] [0124], use D2D control and data channels) (Kim: e.g., ¶ [0549]-[0551] [0552] [0554], use D2D data resource selected based on SA).

Regarding Claim 12, Kim discloses all the limitations of the method according to claim 11.
Kim discloses does not expressly disclose detecting, by the second terminal blindly, a second category of SA information transmitted by the first terminal in a third physical-layer format over a time-frequency resource of the second category of SA information, wherein the time-frequency resource of the second category of SA information is selected by the first terminal from the set of time-frequency resources of SA information.  
Novlan discloses detecting, by the second terminal blindly (e.g., ¶ [0148]), a second category of SA information transmitted by the first terminal in a third physical-layer format over a time-frequency resource of the second category of SA information (e.g., ¶ [0103] [0124], new V2V control and data channels (i.e., different from channels used for D2D control and data) for V2V communication, with wherein the time-frequency resource of the second category of SA information is selected by the first terminal from the set of time-frequency resources of SA information (e.g., ¶ [0096] [0098], SA resource pool for V2V communication, separate from SA pool for (conventional) D2D).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of using SA resource pool for D2D communication, as disclosed by Kim, with the disclosure of using a different SA pool for V2V communication, as disclosed by Novlan. The motivation to combine would have been to support vehicle communication in a LTE system.

Regarding Claim 13, Kim discloses all the limitations of the method according to claim 12.
The functional limitations of Claim 13 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 13.  

Regarding Claim 14, Kim discloses all the limitations of the method according to claim 12.
The functional limitations of Claim 14 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 14.  

Regarding Claim 16, Kim discloses all the limitations of the method according to claim 12.


Regarding Claim 21, Kim discloses all the limitations of the terminal according to claim 20.
The functional limitations of Claim 21 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 21.  

Regarding Claim 22, Kim discloses all the limitations of the terminal according to claim 21.
The functional limitations of Claim 22 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 22.  

Regarding Claim 23, Kim discloses all the limitations of the terminal according to claim 21.
The functional limitations of Claim 23 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 23.  

Regarding Claim 32, Kim discloses all the limitations of the terminal according to claim 30.
The functional limitations of Claim 32 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 32.  

Claim 33, Kim discloses all the limitations of the terminal according to claim 32.
The functional limitations of Claim 33 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 33.  

Regarding Claim 34, Kim discloses all the limitations of the terminal according to claim 32.
The functional limitations of Claim 34 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 34.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Sundberg et al, U.S. Patent Application Publication No. 20200068531 A1, Lin et al, U.S. Patent Application Publication No. 20190246385 A1, Lee et al, U.S. Patent Application Publication No. 20200296690 A1, Chae et al, U.S. Patent Application Publication No. 20190029028 A1 disclose support for conventional and sidelink D2D communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471